The motion for a nonsuit was properly denied. The violent and unusual backward jerk of the car, without notice or warning to the passengers, after the train had stopped at the station and the deceased was getting ready to leave the car in the usual manner, afforded competent evidence tending to show negligence on the part of the defendants, and was sufficient to authorize the plaintiff to go to the jury. Foss v. Baker,62 N.H. 247, 249.
The additional expenses occasioned to the deceased by the injury in her life, or to her estate upon her decease, constituted a proper element of damages for the consideration of the jury, if they found the plaintiff entitled to a recovery. Laws 1887, c. 71, s. 1; P. S., c. 191, ss. 8, 9, 12. As a general legal proposition, the instruction as to damages was correct, and the presumption is that it was applicable to the evidence. But if it was inapplicable, as the defendants now for the first time claim it to have been, their general exception is unavailing. In such a case there must be a specification of error, so that the attention of the court may be called to it and the error corrected before the jury retire, or the verdict will not be disturbed. Edgerly v. Railroad, ante, p. 312, and authorities cited; Rowell v. Chase, 61 N.H. 135.
Exceptions overruled.
CLARK, J., did not sit: the others concurred.